Citation Nr: 1438586	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for labyrinthine vertigo.

2.  Entitlement to increased ratings for bilateral hearing loss, currently assigned "staged" ratings of 0 percent prior to March 28, 2013 and 10 percent from that date.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1970.  These matters are before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the RO assigned a staged 10 percent rating for hearing loss, effective March 28, 2013.

The Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Veteran indicated that he had to retire early because not being able to hear created a safety issue for him at work.  Accordingly, this matter is addressed in the Remand below and, for purposes of clarity, is listed on the first page of this decision.

The issues of service connection for vertigo and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Prior to March 28, 2013, the Veteran's hearing acuity is not shown to have met the schedular criteria for a compensable rating.

2.  From March 28, 2013, the Veteran's hearing acuity is not shown to have met the schedular criteria for a rating in excess of 10 percent.	



CONCLUSIONS OF LAW

1.  Prior to March 28, 2013, a compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (Code) 6100 (2013).

2.  From March 28, 2013, a rating in excess of 10 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R.            §§ 3.102, 4.85, 4.86, Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in December 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This notice was timely.

The Veteran's STRs and postservice treatment records have been associated with the record.  In January 2010 and March 2013, the RO arranged for a VA examination to assess the current severity of the Veteran's hearing loss disability.  These examinations are reported in greater detail below, and are adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  Thus, the Board finds that the examination reports are adequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence in these matters that remains outstanding.  VA's duty to assist is met.


Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where (as here) the ratings appealed are the initial ratings assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that his hearing loss is more severe than is reflected by his current 0 and 10 percent ratings.

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the pure tone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.
 
Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran filed his claim for increase in September 2009.

A September 2009 audiology note indicated that the Veteran has a normal sloping to moderate sensorineural hearing loss in the right ear and a normal sloping to moderately severe sensorineural hearing loss in the left ear.  On the authorized audiological evaluation in September 2009, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
45
60
60
LEFT
55
60
65
70

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 80 percent in the left ear. 

In January 2010, he submitted a statement indicating that his hearing impairment has worsened.  He stated that it is almost impossible for him to use a telephone because he cannot hear the person on the other line and that it is equally as difficult to talk to someone in person.  He also stated that he has to turn the television volume really high in order to hear it.

On January 2010 VA audiological evaluation, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
40
60
55
LEFT
50
60
60
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 86 percent in the left ear.  The examiner noted that the Veteran experienced difficulty hearing in most situations.

In March 2010, the Veteran submitted an article regarding hearing loss in veterans and the need for hearing loss prevention programs.  In his May 2010 notice of disagreement, he indicated that the severity of his hearing loss has affected his daily activities, including that his driver's license was taken away and he is unable to hear his wife, family, and friends.

On March 2013 VA audiological evaluation, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
70
80
LEFT
50
55
65
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  The examiner noted that this disability has significant effects on the Veteran's occupation in that he has difficulty hearing and understanding in many types of environments, but that hearing aids would assist him with this.  The examiner further noted that his hearing loss has no effect on his usual daily activities.

A July 2013 audiology note indicated that the Veteran had mild sloping to moderately severe sensorineural hearing loss in the right ear and mild sloping to severe sensorineural hearing loss in the left ear.  Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  Although there is a note that comprehensive audiometry was completed, there is no recording of thresholds in the VA treatment records of file.  Although the Board has considered whether a remand is required, there is no indication that the testing results are elsewhere recorded.  That is, the record does not indicate testing results, other than that already in the record, were memorialized.  Further, the results recorded for Board review to not provide indication that the disability became more severe since that the March 2013 VA examination, and thus do not provide a basis to remand for another examination.  Thus, in the Board's judgment, a remand under these facts would serve no useful purpose.

Prior to March 28, 2013

Prior to March 28, 2013, the Veteran is rated 0 percent for his bilateral hearing loss.  Considering the evidence above, the Board finds that he is not entitled to a compensable rating during this period.  No audiometry of record shows a compensable level of hearing loss.  The audiological evaluations in September 2009 and January 2010 are adequate for rating purposes.  Although the September 2009 audiogram results show an exception pattern of hearing loss in the left ear, using Table VIA does not result in a compensable rating.  No exceptional pattern of hearing loss was shown in either ear in the January 2010 audiogram results.  After applying all results to the appropriate Tables contained in 38 C.F.R. § 4.85, a compensable rating was not warranted during this period.  

Regarding the Veteran's assertions that his hearing impairment is greater than that reflected by the 0 percent rating assigned for this period, the Board acknowledges that he is competent to testify as to symptoms he experiences, including difficulty hearing.  See Barr, 21 Vet. App. at 303.  However, as a layperson, he is not competent to establish the level of his hearing disability by his own opinion.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss prior to March 28, 2013.

From March 28, 2013

From March 28, 2013, the Veteran is rated 10 percent for his bilateral hearing loss.  Considering the evidence above, the Board finds that he is not entitled to a rating in excess of 10 percent during this period.  On March 2013 VA audiology evaluation, testing shows audiometry squarely within the criteria for a 10 percent rating.  In this regard, the Veteran's puretone threshold average in the right ear was 69 and his speech discrimination score was 80 percent.  Because the audiometry showed 55 decibels or more in each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), the Veteran is able to be rated under Table VIA.  Applying his puretone threshold average under this table results in Roman numeral V.  The Veteran's puretone threshold average in his left ear was 59 and his speech discrimination score was 80 percent.  The audiometry for this ear did not show exceptional hearing loss as defined by 38 C.F.R. § 4.86, and thus he is to be rated using Table VI.  Under Table VI, the Roman numeral for his left ear is IV.  Under Table VII, intersecting Roman numeral IV (the Veteran's better ear) with Roman numeral V (his poorer ear) results in a rating of 10 percent.  No audiometry of record shows that a rating in excess of 10 percent is warranted during this period.  Accordingly, a higher rating is not otherwise warranted under the schedular rating criteria.

Regarding the Veteran's assertions that his hearing impairment is greater than that reflected by the 10 percent rating assigned for this period, the Board again acknowledges that he is competent to testify as to symptoms he experiences, including difficulty hearing.  See Barr, 21 Vet. App. at 303.  However, as a layperson, he is not competent to establish the level of his hearing disability by his own opinion.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 10 percent rating.  See Lendenmann, 3 Vet. App. at 349.  

In sum, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for bilateral hearing loss from March 28, 2013.

Other Considerations 

The evidentiary record also does not show any manifestations of, or functional impairment due to, bilateral hearing loss not encompassed by the scheduler criteria.  Functional impairment to include hearing difficulty and poor social interactions are encompassed by the criteria for the 0 and 10 percent schedular ratings.  

Further, the Board finds that the VA examinations adequately contemplated and recorded such complaints regarding the Veteran's subjective functional complaints.  With respect to the VA audiological examinations, the Board finds that such adequately record the functional effects of the Veteran's hearing loss. Thus, the Board finds the evidence of record to be sufficient for rating purposes and the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Considering these complaints, however, the Board finds that the rating criteria contemplate the Veteran's description of loss of ability to hear complained of by the Veteran.  

Accordingly, the Board finds that the schedular criteria clearly encompasses the symptoms and impairment shown and are not inadequate, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board notes that the matter of entitlement to a TDIU rating has been raised by the record and is addressed in the Remand below.


ORDER

Ratings for bilateral hearing loss in excess of 0 percent prior to March 28, 2013 and in excess of 10 percent from that date are denied.


REMAND

The Veteran contends that he has vertigo due to a head injury in service, or as secondary to his service-connected hearing loss.  On March 2010 VA examination, the examiner opined that hearing loss was not at least as likely as not the cause of the Veteran's vertigo.  However, the examiner did not offer an opinion as to whether his vertigo was aggravated by his hearing loss disability.  Governing law/caselaw provide that in adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim.  See 38 C.F.R. § 3.310.

As to his second theory of entitlement, that his vertigo is due to a head injury in service, the Board notes that there is inadequate and conflicting evidence in this regard.  On July 2013 VA examination, the examiner indicated that the Veteran has undergone videonystagomography which showed a central component of his vestibular dysfunction and which "may be secondary to his multiple head injuries and traumas in the past."  That examiner provided an addendum opinion in August 2013, explaining that "the vertigo is at least as likely as not due to the head injury that occurred, however as we do not have any objective testing to prove this, I cannot say whether or not the vertigo is due to the head injury or due to other causes."  Because this addendum opinion was contradictory, the RO arranged for another addendum opinion to be provided in May 2014.  That opinion provider indicated that he could not opine whether the Veteran's head injury was the cause of his vertigo without resorting to speculation.  The Board finds that these opinions are inadequate for rating purposes.   The Court held in Jones v. Shinseki that a VA medical examiner's report was inadequate to resolve the service connection claim where an examiner failed to articulate a reasoned explanation of his conclusion that no opinion was possible without resort to mere speculation.  Jones, 23 Vet. App. 382, 390-92 (2010).  Accordingly, a remand to secure a supplemental medical opinion in this matter is necessary.

Further, as noted in the introduction, the Board acknowledges the judicial holding in Rice, in which the United States Court of Appeals for Veterans Claims held that a request for a TDIU rating, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Recent information from the Veteran is to the effect that he is unemployed due, in part, to his service-connected bilateral hearing loss.  The TDIU issue has now been raised.  The Board finds that additional development is required with regard to the issue of entitlement to a TDIU rating.  Although the Board does not find additional examination in required on the current evidence of record, the Veteran should be provided VCAA notice and the issue should be adjudicated by the AOJ.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice under the VCAA specific to a TDIU claim.  The Veteran and his representative should have opportunity to respond.

2.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of the diagnosed labyrinthine vertigo.  The claims file must be made available to the opinion provider for review.  Based on review of the record (and examination only if deemed necessary), an opinion should be provided as to the following:

(a)  Is it at least as likely as not (a 50% probability or greater) that the Veteran's vertigo is related to his service, to include as due to a head injury therein?

(b)  If it is determined that the vertigo is unrelated to his service, is it at least as likely as not (a 50% probability or greater) that such is caused or aggravated by his service-connected bilateral hearing loss?

(c)  If the opinion is that the vertigo was not incurred in/caused by service or caused by service-connected bilateral hearing loss, but was aggravated by the hearing loss, the examiner should specify, to the extent possible, the degree of vertigo that is due to such aggravation (i.e., identify the baseline level of severity of the vertigo disability before the aggravation occurred, and the level of severity of the vertigo disability after aggravation was completed).

The rationale for all opinions should be thoroughly explained.

3.  Then review the record and readjudicate the claims on appeal, to include consideration of TDIU.  If either claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.





							(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


